Exhibit 10.2

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) is entered into as of the
Effective Date (as defined below), between Affinity Gaming, LLC, a Nevada
limited liability company (the “Company”), and Ferenc B. Szony, an individual
(the “Executive”).

 

1.     Definitions.

 

(a)   “Cause” means one or more of the following:

 

(i)            the indictment of, or formal charge against, the Executive for
any felony or any other offense involving embezzlement or misappropriation of
funds, or any act of moral turpitude, dishonesty or lack of fidelity; or the
Executive’s admission of having engaged in the same;

 

(ii)           the payment (or, by the operation solely of the effect of a
deductible, the failure of payment) by a surety or insurer of a claim under a
fidelity bond issued for the benefit of the Company reimbursing the Company for
a loss due to the wrongful act, or wrongful omission to act, of the Executive;

 

(iii)          the Executive’s failure to obey the reasonable and lawful orders
or to perform the Executive’s duties and responsibilities to the reasonable
satisfaction of the Chief Executive Officer or Board of Directors of the
Company;

 

(iv)          the Executive’s misconduct or gross negligence in the performance
of, or willful disregard of, his duties and responsibilities to the Company;

 

(v)           the denial, revocation or suspension of a license, qualification
or certificate of suitability to the Executive by any Gaming Authority or the
reasonable likelihood that the same will occur;

 

(vi)          the Executive’s refusal to submit to, or testing positive for
unlawful substances as a result of, random drug testing; or

 

(vii)         any action or failure to act by the Executive that the Company
reasonably believes, as a result of a communication or action by any Gaming
Authority or on the basis of the Company’s consultations with its gaming counsel
or other professional advisors, will likely cause any Gaming Authority to:
(A) fail to license, qualify or approve the Company or an affiliate to own and
operate a gaming business; (B) grant any such licensing, qualification or
approval only upon terms and conditions that are unacceptable to the Company;
(C) significantly delay any such licensing, qualification or approval process;
or (D) revoke or suspend any existing license.

 

--------------------------------------------------------------------------------


 

(b)   “Effective Date” means the Effective Date of the Letter Agreement to which
this Agreement is attached.

 

(c)   “Gaming Authority” means any governmental authority that holds regulatory,
licensing or permit authority over gambling, gaming or casino activities.

 

(d)   “Cash Compensation” means the annualized base salary provided by the
Company to the Executive, as set forth in the Letter Agreement.

 

2.     Duty of Loyalty Agreement. Simultaneous with the execution of this
Agreement, and as a condition of the Company’s willingness to provide the
protections described herein, the Executive is executing a Duty of Loyalty
Agreement that provides protections to the Company.  Both this Agreement and the
Duty of Loyalty Agreement are attached to, and made a part of, the Letter
Agreement between the Company and the Executive of the same date.

 

3.     Term.

 

(a)   The Executive’s employment with the Company shall commence on the
Effective Date and shall continue until December 31, 2012 (the “Term”). However,
in accordance with the Letter Agreement, the Executive will give the Company
sixty (60) calendar days’ written notice of his intent to resign.  Upon the
effective date of any such resignation, as well as any termination for Cause or
due to death or incapacity that prevents the Executive from performing the
essential functions of his position without reasonable accommodation, the
Company shall provide the Executive with the following (collectively, the
“Termination Payments”): (i) Cash Compensation through the Executive’s last day
of active employment; (ii) payment for any accrued but unused vacation days;
(iii) reimbursement for expenses incurred but not yet reimbursed by the Company;
and (iv) such vested rights to other benefits as may be provided in applicable
pension and welfare plans of the Company, according to the terms and provisions
of such plans, other than any plan providing for severance or termination
payments.

 

(b)   At any time during any notice period as described above, the Company may
dispense with the Executive’s services, as long as the Company continues to pay
the Executive his Cash Compensation and to provide the benefits Executive was
receiving as the time notice is given.  Except as provided in Section 4, if
applicable, no other payments or benefits will be due and owing to the Executive
upon termination.

 

4.     Severance Payments.

 

(a)   Termination Without Cause.  In the event the Executive’s employment is
terminated prior to the expiration of the Term by the Company without Cause
(which shall not include any termination by the Company due to the Executive’s
death or incapacity that prevents the Executive from performing the essential
functions of his position),

 

2

--------------------------------------------------------------------------------


 

the Executive shall be entitled to the Termination Payments plus the following
“Severance Package”, in lieu of any other compensation and benefits whatsoever:

 

(i)    continued payment of the Executive’s Cash Compensation until the end of
the Term;

 

(ii)   the retention bonus set forth in Section 3(c) of the Letter Agreement to
which this Agreement is attached; and

 

(iii)  continued participation in the Company’s group medical plan pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) at no cost
to the Executive until the earlier of the last day of the month in which the
last payment is made to the Executive pursuant to Section 4(a)(i) above and the
date on which the Executive first becomes eligible for coverage provided by any
other entity following termination.

 

(b)   Resignation.  In the event the Executive resigns from his employment, and
in consideration the protections provided the Company under the Duty of Loyalty
Agreement, the Company may, in its sole and absolute discretion, provide the
Severance Package to the Executive in addition to making the Termination
Payments.

 

5.     Conditions to Payment.

 

(a)   General Release.  Receipt of the payments described in Section 4 shall, in
the sole and absolute discretion of the Company, be contingent upon and subject
to the Executive’s execution (within forty-five (45) days following the date of
termination of employment) and non-revocation of a General Release substantially
in the form attached hereto as Exhibit A.

 

(b)   Timing of Payments.  The installment payments will begin on the sixtieth
(60th) day following the effective date of the Executive’s termination, with the
first such payment to include any amounts attributable to payroll periods
occurring prior to such date, provided, however, that, to the extent that the
payments are exempt from Section 409A (as defined below), such exempt payments
shall be made beginning with the first payroll date following the effectiveness
of the General Release.

 

(c)   Non-Duplication of Payments or Benefits.  Notwithstanding the foregoing,
no payments or benefits otherwise due to the Executive upon termination of his
employment shall result in a duplication of payments or benefits provided under
Section 4.

 

(d)   Exclusive Remedies.  The Executive shall have no rights, remedies or
claims for damages, at law, in equity or otherwise with respect to any
termination of the Executive’s employment by the Company other than as set forth
in Section 3 and Section 4.

 

3

--------------------------------------------------------------------------------


 

6.     Dispute Resolution.

 

(a)   In the event a dispute arising under this Agreement and/or the termination
of the Executive’s employment (each, a “Dispute”), the parties agree to hold a
meeting to attempt in good faith to negotiate a resolution of the Dispute prior
to pursuing other available remedies.

 

(b)   If, within thirty (30) days after such meeting or after good faith
attempts to schedule such a meeting have failed, the parties have not succeeded
in negotiating a resolution of the Dispute, the Dispute shall be submitted to
binding and confidential arbitration before the American Arbitration Association
or another nationally recognized alternative dispute resolution service (any
such entity, an “ADR Service”) located in Clark County, Nevada, subject to the
ADR Service’s Rules for Employment Arbitration.

 

(c)   The arbitration will be conducted before a single independent and
impartial arbitrator selected in accordance with the procedures of the ADR
Service or as otherwise mutually agreed.

 

(d)   Any award will be based on and accompanied by a written opinion signed by
the arbitrator and will contain findings of fact, conclusions of law and the
reasons upon which the award is based.

 

(e)   In any action or proceeding relating to this Agreement, the Executive’s
full measure of damages shall not exceed the maximum amounts payable under
Section 4, unless any such limitation is otherwise prohibited by the laws
applicable to the specific Dispute.

 

7.     Taxes.

 

(a)   All amounts payable pursuant to this Agreement shall be subject to such
withholding taxes and other taxes as may be required by law.

 

(b)   The parties agree that this Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance promulgated thereunder (“Section 409A”) or an
exemption from Section 409A, and shall be interpreted accordingly.

 

(c)   A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A.  If the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code, any installment payment otherwise due the
Executive during the first six (6) months following Executive’s termination of
employment that is not exempt from

 

4

--------------------------------------------------------------------------------


 

Section 409A either as separation pay or as a short term deferral under
applicable Treasury regulations will be held until and paid on the day following
the expiration of such six (6) month period, without interest.  Each payment
under this Agreement shall be treated as a separate payment for purposes of
Section 409A.

 

(d)   Nothing in this Section 7 shall be construed as a guarantee by the Company
of any particular tax effect to the Executive under this Agreement.  The Company
shall not be liable to the Executive for any tax, penalty, or interest imposed
on any amount paid or payable hereunder by reason of Section 409A, or for
reporting in good faith any payment made under this Agreement as an amount
includible in gross income under Section 409A.

 

8.     Miscellaneous.

 

(a)   Notices.  Any notice given to either party shall be in writing and shall
be deemed to have been given when delivered personally or sent by a nationally
recognized overnight carrier, duly addressed to the party concerned at the
address indicated below the signature lines of this Agreement or to such address
as a party may subsequently give notice.

 

(b)   Assignability.  This Agreement shall not be assigned by the Executive
without the express written consent of the Company’s Chief Executive Officer or
Board of Directors.

 

(c)   Entire Agreement.  This Agreement contains the entire agreement between
the parties and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the parties
relating to the subject matter set forth herein, with the exception of the Duty
of Loyalty Agreement and the Letter Agreement to which this Agreement and the
Duty of Loyalty Agreement are attached.  The parties acknowledge and agree that
any prior agreements between the Company or any affiliate, on the one hand, and
the Executive, on the other hand, have been terminated as of the date
immediately prior to the Effective Date (or such earlier date as provided in
such agreements), and have been superseded by this Agreement, the Duty of
Loyalty Agreement, and the Letter Agreement to which both this Agreement and the
Duty of Loyalty Agreement are attached.

 

(d)   Amendment or Waiver.  This Agreement cannot be changed, modified or
amended without the consent in writing of both parties.  No waiver by either
party at any time of any breach by the other party of any condition or provision
of this Agreement shall be deemed a waiver of a similar or dissimilar condition
or provision at the same or at any prior or subsequent time.  Any waiver must be
in writing and signed by the Executive or an authorized officer of the Company,
as the case may be.

 

(e)   Severability.  The provisions of this Agreement shall be severable, and
the invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect, impair or render unenforceable this Agreement or any
other provision hereof, all of

 

5

--------------------------------------------------------------------------------


 

which shall remain in full force and effect.  If any provision of this Agreement
is adjudicated by an arbitrator pursuant to Section 6 or by a court of competent
jurisdiction to be invalid, illegal or otherwise unenforceable, but such
provision may be made valid, legal and enforceable by a limitation or reduction
of its scope, the parties agree to abide by such limitation or reduction as may
be necessary so that said provision shall be enforceable to the fullest extent
permitted by law.

 

(f)    Governing Law.  This Agreement shall be governed by and construed under
the laws of the State of Nevada, disregarding any conflict of laws principles
that would otherwise provide for the application of the substantive law of
another jurisdiction.

 

(g)   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

 

(h)   Waiver of Jury Trial.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT IT OR HE MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT AND EXECUTIVE’S
EMPLOYMENT BY THE COMPANY.

 

(i)    Acknowledgment.  The Executive acknowledges that he has been given a
reasonable period of time to review this Agreement before signing it and has had
an opportunity to secure counsel of his own.  By executing this Agreement, the
Executive certifies that he has fully read and completely understands the terms,
nature and effect of this Agreement.  The Executive further acknowledges that he
is executing this Agreement freely, knowingly and voluntarily and that the
Executive’s execution of this Agreement is not the result of any fraud, duress,
mistake, or undue influence whatsoever. In executing this Agreement, the
Executive has not relied on any inducements, promises, or representations by the
Company other than as stated in this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.

 

THE “COMPANY”

 

THE “EXECUTIVE”

Affinity Gaming, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

/s/ Ferenc B. Szony

 

David D. Ross, Chief Executive Officer

 

Ferenc B. Szony

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE [FORM]

 

In consideration of my receipt from Affinity Gaming, LLC (the “Company”) of the
Severance Package, as that term is defined in that certain Executive Severance
Agreement, dated                           , 2011 (the “Agreement”), I,
                                          , hereby release and forever discharge
the Company and its parents, subsidiaries and affiliates, and each of their
employees, members, stockholders, officers, directors, managers and agents,
successors heirs and assigns (collectively, the “Releasees”) from any and all
liabilities, claims, obligations, demands and causes of action of any kind or
nature, in law, equity or otherwise, known or unknown, suspected or unsuspected,
disclosed and undisclosed, which I have, or claim to have, against any of the
Releasees arising from or relating to my employment with the Company or any of
the Releasees and the termination of my employment.

 

This General Release includes, without limiting the generality of the foregoing,
claims arising under any federal, state or local statute, ordinance or
regulation, including the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act, the Family and Medical Leave Act, Title VII of
the Civil Rights Act of 1964 and the Civil Rights Act 1991, the Civil Rights Act
of 1866, and the Employee Retirement Income Security Act of 1974, all as
amended, and any similar federal, state or local statutes, ordinances or
regulations, and claims in the nature of a breach of contract, claims for
wrongful discharge, emotional distress, defamation, fraud or breach of the
covenant of good faith and fair dealing, tort and wage or benefit claims.

 

The General Release set forth above specifically excludes: (i) actions brought
to enforce the terms of this General Release, (ii) if applicable, vested rights
to which I may be entitled under any Company benefit plans, which entitlement
shall be determined in accordance with the provisions of those plans (excluding
any plan, policy or practice providing for severance or termination payments
upon termination of employment), and (iii) any rights or claims that, as a
matter of law, cannot be released or waived.

 

If I violate the terms of this General Release or the Duty of Loyalty Agreement
that was entered into at the same time as the Agreement, I agree I will repay
the Severance Package and will pay the Releasees’ costs and reasonable
attorneys’ fees incurred to enforce the same, in addition to any other damages
that may be available.  I acknowledge that this General Release is knowing and
voluntary and that the consideration given for this General Release is in
addition to anything of value to which I was already entitled from any of the
Releasees.

 

I have been advised by the Company to carefully consider the matters set forth
in this General Release and to consult with such professional advisors as I deem
appropriate, including a lawyer of my own choice.  I acknowledge I have had at
least twenty-one (21) days from my receipt of this General Release to consider
the terms and conditions set forth herein, and I understand that I have the
later of seven (7) days following my execution of this General Release and my
final day of employment with the Company to revoke my signature, in which event
this General Release shall not be effective or binding on me, and I will not
receive any portion of the Severance Package.  I further understand fully and
acknowledge the terms and consequences of this General Release, and I
voluntarily accept them.

 

AGREED TO AND ACCEPTED BY, INTENDING TO BE LEGALLY BOUND:

 

 

 

 

Dated:

 

 

 

 

[Executive]

 

 

 

--------------------------------------------------------------------------------